            Case 1:20-cv-02093-DLF Document 26 Filed 05/21/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

NA’EEM BETZ                                      :
                                                 :
                Plaintiff, Pro Se                :
                                                 :
       v.                                        : Civil Case No. 1:20-cv-02093-DLF
                                                 :
                                                 :
STUDENT LOAN CENTER USA                          :
                                                 :
               Defendant                         :


                NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

                  PURSUANT TO THE FED.RULES.CIV. P. 41(A )(1)(A)(I)

             AGAINST SECOND DEFENDANT STUDENT LOAN CENTER USA


       Plaintiff Na’eem Betz, (Pro Se), who hereby notifies the U.S. District Court for The

District of Columbia that a finalized settlement on all claims as been fully executed and satisfied.

The final conditions of settlement agreement / release have been fully executed between the

second Defendant Student Loan Center USA, et al., doing business as (“SLC”). Plaintiff and the

second Defendant have finalized and executed the terms and conditions of the release and

settlement agreement documents and all conditions have been satisfied completely. Plaintiff

request that the Honorable Court order the Clerk of the Court to close this case immediately

against second Defendant Student Loan Center USA, et al., doing business as (“SLC”).




                                                 1
           Case 1:20-cv-02093-DLF Document 26 Filed 05/21/21 Page 2 of 3




                                    CONCLUSION

WHEREFORE the reasons identified above, Plaintiff Naeem Betz (Pro Se), requests that the

Court DISMISS with PREJUDICE, including all claims under the Telephone Consumer

Protection Act (TCPA) 47 U.S.C. § 227(c)(5) without fees or costs to any party as against the

other.

Each side will bear its own attorneys' fees and costs.

Plaintiff request that the Honorable Court order the Clerk of the Court to close this case

immediately against second Defendant Student Loan Center USA, et al., doing business as

(“SLC”).

/s/ Na’eem Omar Betz _______________
NA’EEM BETZ
4244 Hildreth St. SE
Washington, D.C. 20019-9998
nobetzo@gmail.com

Plaintiff / Pro Se

NAEEM OMAR BETZ
P.O. BOX 15714
WASHINGTON, D.C. 20003-9998


Date: May 21st, 2021

CERTIFICATE OF SERVICE UNDER FED. R. CIV. P. 5. (d)(1) and LCvR 5.4 (d)(1), (2)

I HEREBY CERTIFY on the 21st of May 2021; I filed the foregoing with the Clerk for U.S.

District Court’s for the District of Columbia. The CM/ECF system which will automatically send

electronic mail notification of such filing. Plaintiff will email / mail a copy to Defendant US

Student Loan Center USA, et al., doing business as (“SLC”).



                                                 2
Case 1:20-cv-02093-DLF Document 26 Filed 05/21/21 Page 3 of 3




                              STUDENT LOAN CENTER USA
                              14511 FRANKLIN AVE SUITE # 200
                              TUSTIN, CALIFORNIA 92780-7249
                                                     Defendant(s)


                              /s/ Na’eem Omar Betz _______________
                              NA’EEM BETZ
                              4244 Hildreth St. SE
                              Washington, D.C. 20019-9998
                              nobetzo@gmail.com

                              Plaintiff / Pro Se

                              NAEEM OMAR BETZ
                              P.O. BOX 15714
                              WASHINGTON, D.C. 20003-9998




                             3
